Citation Nr: 1220436	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  08-25 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability. 

2.  Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 




INTRODUCTION

The Veteran had active service from June 1973 to June 1976.  

This matter comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, continued the previous denial of service connection for a right shoulder injury.   

The RO addressed the new and material evidence issue in the rating decision on appeal and found that the Veteran had not submitted new and material evidence.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for a right shoulder disability.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a right shoulder disability in a January 1977 rating decision.  The appellant received timely notice of the determination, but did not appeal, and that denial is now final. 

2.  Evidence received since the January 1977 rating decision is not cumulative or redundant and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right shoulder disability.  





CONCLUSION OF LAW

New and material evidence has been received since the January 1977 rating decision, and the claim of entitlement to service connection for a right shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2011); 38 C.F.R. § 3.156 (a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Reopening the claim of service connection for a right shoulder disability has been considered with respect to VA's duties to notify and assist, to include Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

The appellant seeks to reopen his claim of entitlement to service connection for a right shoulder disability.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must present a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the creditability of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In January 1977 the RO denied service connection for a right shoulder disability on the basis that, although the Veteran's service treatment records (STRs) were positive for a right shoulder injury, no abnormality was noted during his separation examination and no residuals of a right shoulder injury were noted on the last VA examination in December 1976.  The Veteran did not appeal the January 1977 rating decision, so it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103. 

Evidence submitted since the January 1977 rating decision pertaining to the Veteran's claimed right shoulder disability includes a July 1993 private treatment record noting that the Veteran was there for followup to a distal clavicle resection and would be started in a shoulder rehab program, and a June 2007 private treatment record noting that he had a previous right shoulder rotator cuff operation.  

These private treatment records are new because they are not duplicative of evidence considered by the RO at the time of its January 1977 rating decision. 

The private treatment records also clearly relate to an unestablished fact necessary to substantiate a service connection claim under 38 C.F.R. § 3.303; that is, whether the Veteran currently has a right shoulder disability, which was a basis for the RO's January 1977 denial of claim.  See Shade, 24 Vet. App. at 110.  

Likewise, the newly submitted private treatment records are not cumulative or redundant of existing evidence, and present a reasonable possibility of substantiating the claim, given that they establish that the Veteran has a current right shoulder disability.  Thus, these private treatment records are material.  See 38 C.F.R. § 3.156 (a).

Accordingly, reopening the claim of entitlement to service connection a right shoulder disability is warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a). 


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for a right shoulder disability, to this extent only the claim, is granted. 


REMAND

The Veteran seeks service connection for a right shoulder disability.  He contends that his shoulder disability began during service.  

VA's duty to assist a claimant includes providing a medical examination and obtaining a medical opinion when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  

The Veteran's STRs note that on November 13, 1974, while playing basketball, the Veteran ran into a wall and hurt his right shoulder.  He had tenderness and an assessment of a bone bruise was given.  January 1975 STRs note that the Veteran complained of right shoulder pain for four months and had a history of a basketball injury.  Pain increases on overhead movements.  May 1975 STRs note that a x-ray was negative and physical therapy appears to have been ordered.  Clinical evaluation during the Veteran's service separation examination in February 1976 notes that his upper extremities were normal.  

A July 1993 private treatment record notes that the Veteran was there for follow up to a distal clavicle resection and would be started in a shoulder rehab program, and June 2007 private treatment records note that the Veteran had a previous right shoulder rotator cuff operation.  

Because the evidence of record indicates that the Veteran currently has a right shoulder disability and had a right shoulder injury during service, a VA medical examination should be provided to determine the nature and etiology of his claimed disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4). 

The appellant is hereby notified that if an examination is scheduled for him in conjunction with this appeal, it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of his right shoulder disability.  All indicated tests and studies should be performed.  As to any right shoulder disability identified, the examiner is to provide an opinion as to whether it at least as likely as not it had its onset during, or is otherwise related to, service, including his documented right shoulder injury and follow-up treatment.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated.  If the claim remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


